DETAILED ACTION
	This is the first office action on the merits for application 17/034,528, filed 9/28/2020, which is a divisional application of 15/111,857, filed 7/15/2016, which was a national stage entry of PCT/JP2015/051719, filed 1/22/2015, which claims priority to JP2014-016777, filed 1/31/2014.
	Claims 1-14 are pending in the application, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following reference, which is not currently applied in a grounds of rejection.
Lee, et al. (U.S. Patent Application Publication 2010/0175994 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein rubber hardness of a material configuring the sealing member…” in lines 18-19.
This limitation is indefinite, because it is unclear whether the limitation means “wherein rubber hardness of a material comprising the sealing member…,” “wherein rubber hardness of a material used to configure the sealing member…,” or another meaning.
Claims 2-7 are indefinite, because of their dependence on Claim 1.
Claim 8 recites “wherein rubber hardness of a material configuring the sealing member…” in lines 19-20.
This limitation is indefinite, because it is unclear whether the limitation means “wherein rubber hardness of a material comprising the sealing member…,” “wherein rubber hardness of a material used to configure the sealing member…,” or another meaning.
Claims 9-14 are indefinite, because of their dependence on Claim 1.
Claim 4 is further indefinite, because it recites “The device according to claim 1, an electrode relative positioning projection disposed on a same side of the upstream side passage connection unit as the sealing member.” It is unclear whether the Applicant intends to recite “The device according to claim 1, further comprising an electrode relative positioning projection disposed on a same side of the upstream side passage connection unit as the sealing member,” or another limitation.
Claim 11 is further indefinite, because it recites “The device according to claim 8, an electrode relative positioning projection disposed on a same side of the downstream side passage connection unit as the sealing member.” It is unclear whether the Applicant intends to recite “The device according to claim 8, further comprising an electrode relative positioning projection disposed on a same side of the upstream side passage connection unit as the sealing member,” or another limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 12-14 of U.S. Patent No. 10,823,695 B2 in view of Erdosy, et al. (U.S. Patent Application Publication 2003/0029722 A1).
  Claims 1-3, 7, 12-14 of U.S. Patent No. 10,823,695 B2 teach all of the structural features of instant Claims 1-14, except that the ion selective electrodes are incorporated into a device. 
To solve the same problem of providing an ion-selecting electrode, Erdosy teaches a device comprising an ion-selective electrode (Fig. 5, paragraphs [0062]-[0067]).
It is further noted that, although restriction was required in parent application 15/111,857, the claims of the instant invention are not identical to the non-elected claims in 15/111,857, e.g. because these restricted claims (i.e. originally filed claims 13 and 14) are directed toward “An electrolyte concentration measuring device” and instant Claims 1-14 are directed toward “A device for measuring a sample liquid using an ion selective electrode.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721